Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Nov. 17, 2021 has been entered. Claims 1-18 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al. (US Patent No. 9,789,641) in view of Tom et al (WO 2014/082026), further in view of Sato et al. (US2015/0076105).
Regarding claims 1 and 3-4, 8-11 Suyama discloses that, as illustrated in Figs. 10 and 14A-14C, a method of manufacturing a liquid container (Fig. 10, item 41) in which a liquid (Fig. 10, item Ls) is stored in a storage space of the container including a mouth (Fig. 14A, item 42), a body (Fig. 14A, item 44) and a bottom (Fig. 14A, item 45), the body having folding line portion (Fig. 14A-14C, item 47) configured to be foldable when the body is flattened in a thickness  direction and to extend in a circumferential direction of the body (In the suckback process in 
performing liquid blow molding (as shown in Figs. 1-3) on a preform (Figs. 1-2, item 31) placed in a mold (Figs. 1-3, item 1) to form the container (Fig. 3, item 41) in which the storage space is filled with a liquid (Figs. 1-3, item L); and
forming a headspace (Fig. 5, item HS) in the container (Figs. 5, 14A, item 41) that the body is deformed by inner pressure of the liquid in the thickness direction so that a thickness of the body is increased (as shown by the hollow arrow in Fig. 14C) and a volume of the storage space is increased (col. 14, lines 1-32).
However, Suyama does not disclose a lateral folding line configured to be foldable when the body of the container is flattened in a thickness direction. In the same field of endeavor, foldable container, Tom discloses that, as illustrated in Figs. 15A-15B, the lateral folding line (Fig. 15A, item 1442) is configured to be foldable when the body of the container (Fig. 15A, item 1500) is flattened (as shown in Fig. 15B) in a thickness direction. Tom also discloses that, as may be seen in Fig. 14A, in some embodiments the container 1400 may be generally shaped with the four sides 1402, 1404, 1406, 1408 defining a cube or a rectangular prism (pg. 31, [084], lines 7-9). Further, Tom discloses that, as illustrated in Fig. 15A, the body of the container (Fig. 15A, item 1500) is deformed in a direction in which the thickness is increased in an area of the lateral folding line portion (Fig. 15A, item 1442) and a volume of the storage space is increased (as 3, 8). As illustrated in Fig. 15A, Tom also discloses that, the lateral folding line portion is provided at a lower half of the body and the lateral folding line portion is closer to the bottom than the lateral folding line portion is to the mouth along an axial direction of the body (related to claims 4, 9-11).  
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suyama to incorporate the teachings of Tom to provide that a lateral folding line configured to be foldable when the body of the container is flattened in a thickness direction. Doing so would be possible to reduce shipping cost, as recognized by Tom ([005]).
However, Suyama does not explicitly disclose forming the headspace in the container by separating the container filled with the liquid from the mold. In the same field of endeavor, form and fill device, Sato discloses that, as illustrated in Figs. 14, 15 and 16A-16C, the container 241 has been filled with a fluid material L having the headspace HS after the molding step ([0045]-[0050]). Specifically, as illustrated in Fig. 15, in a state where the body section metal molds 201SL, 201SR are closed, the clavately convex portion forming the tapered surface 201B-1 is completely pulled out from the bottom portion 241B of the container 241 ([0195], lines 1-5). Sato discloses that, furthermore, the number and shape of the invertible deformation portion 15 are not particularly limited ([0111]) (i.e. the thickness direction of the container is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suyama to incorporate the teachings of Sato to provide that forming the headspace in the container by separating the container filled with the liquid from the mold. Doing so would be possible to prevent shrinkage and deformation of the container over a passage of time after the sealing step, as recognized by Sato ([0007], [0021]-[0023], [0028], [0110]).  

    PNG
    media_image1.png
    466
    519
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 15A in the teachings of Tom) 
2, Suyama discloses that, as illustrated in Figs. 14A-14C, in the liquid container manufacturing method the body (Fig. 14C, item 44) has a flattened shape (Fig. 14C, two-dot lines) in which a width is larger than a thickness (as shown).
Regarding claims 5, 12-18, Suyama discloses that, as illustrated in Fig. 14C, in the liquid container manufacturing method the body (Fig. 15A, item 44) has a front wall and a rear wall disposed opposite to each other in the thickness direction of the body (In the suckback process in Fig. 8, volume reduction deformation occurs smoothly in the black arrow direction to render the front and rear flat circumferential walls flatter as illustrated with the two-dot chain line in Fig. 14 (c), and then in response to the introduction of a gas at a normal pressure, the container may be restored smoothly to its original shape in the hollow arrow direction (col. 14, lines 24-32)).
However, Suyama does not explicitly disclose the lateral folding line portion is provided to each of the front wall and the rear wall. Tom discloses that, as illustrated in Fig. 15A, the lateral folding line portion (Fig. 15A, item 1442) is provided to the front wall of the body (Fig. 15A, item 1500).
 Tom discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the lateral folding line portion (1442 in Fig. 15A) to the rear wall of the body, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the lateral folding line portion for the purpose of increasing the volume of the container. 
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suyama et al. (US Patent No. 9,789,641) in view of Tom et al (WO 2014/082026), further in view of Sato et al. (US2015/0076105). 
Regarding claim 6, Suyama discloses that, as illustrated in Figs. 10 and 14A-14C, a method of manufacturing a liquid container (Fig. 10, item 41) in which a liquid (Fig. 10, item Ls) is stored in a storage space of the container including a mouth (Fig. 14A, item 42), a body (Fig. 14A, item 44) and a bottom (Fig. 14A, item 45), the body having folding line portion (Fig. 14A-14C, item 47) configured to be foldable when the body is flattened in a thickness  direction and to extend in a circumferential direction of the body (In the suckback process in Fig. 8, volume reduction deformation occurs smoothly in the black arrow direction to render the front and rear flat circumferential walls flatter as illustrated with the two-dot chain line in Fig. 14 (c), and then in response to the introduction of a gas at a normal pressure, the container may be restored smoothly to its original shape in the hollow arrow direction (col. 14, lines 24-32)), the method comprising:
performing liquid blow molding on a preform (Figs. 1-2, item 31) placed in a mold (Figs. 1-3, item 1) to form the container in which the storage space is filled with liquid (Figs. 1-3, item L); and

However, Suyama does not disclose a bellows portion configured to be expandable and contractible in a direction perpendicular to a central axis line of the body. In the same field of endeavor, foldable container, Tom discloses that, as illustrated in Fig. 16C, a container 1600 may be folded along pre-folds 1610 to a generally flattened state 1616. As discussed above, embodiments of the present disclosure that may collapse into a generally flat shape can aid in dispensability as well as allow for more empty collapsed containers to be shipped than traditional non-collapsible containers in the same amount of space. That is, a plurality of containers 1600 in a collapsed or flattened state 1616, may generally consume   the same or less amount of space as a single traditional container or overpack because traditional rigid containers or overpacks are not collapsible in a similar predetermined manner (pg. 36, [0971], lines 1-8). Thus, Tom discloses that, the body of the container (Fig. 16C, item 1600) has a bellows portion (Fig. 16C, item 1616) configured to be expandable and contractible in a direction perpendicular to a central axis line of the body (as shown in Fig. 16C). It is obvious when the bellows portion is expanded the volume of the storage space of the body is increased. Tom also discloses that, the bellows portion is provided all over the body in a height direction extending along the central axis line of the body (as shown in Fig. 16C).   
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suyama to incorporate the teachings of Tom to provide a bellows portion configured to be expandable and contractible in 
However, Suyama does not explicitly disclose forming the headspace in the container by separating the container filled with the liquid from the mold. In the same field of endeavor, form and fill device, Sato discloses that, as illustrated in Figs. 14, 15 and 16A-16C, the container 241 has been filled with a fluid material L having the headspace HS after the molding step ([0045]-[0050]). Specifically, as illustrated in Fig. 15, in a state where the body section metal molds 201SL, 201SR are closed, the clavately convex portion forming the tapered surface 201B-1 is completely pulled out from the bottom portion 241B of the container 241 ([0195], lines 1-5). Sato discloses that, furthermore, the number and shape of the invertible deformation portion 15 are not particularly limited ([0111]) (i.e. the thickness direction of the container is applied if necessary). Thus, Sato discloses that, forming the headspace in the container by separating the container filled with the liquid from the mold. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suyama to incorporate the teachings of Sato to provide that forming the headspace in the container by separating the container filled with the liquid from the mold. Doing so would be possible to prevent shrinkage and deformation of the container over a passage of time after the sealing step, as recognized by Sato ([0110]).     
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suyama et al., Tom et al and Sato as applied to claim 6.
Regarding claim 7, the combination does not disclose the bellows portion is provided all over the body in a height direction extending along the central axis line of the body. In the same field of endeavor, forming containers, Uhlig discloses that, as illustrated in Figs. 5-6, the bellows portion is provided all over the body in a height direction extending along the central axis line of the body. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Uhlig to provide a bellows portion configured to be expandable and contractible in a direction along a central axis line of the body. Doing so would be possible to provide an alternative design option of the folded container.  
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered. 
In response to applicant’s arguments for claims 1 and 6 that the references of Suyama, Tom, and Kannengiesser do not teach a forming step to create headspace in the container in which, by separating the container filled with a liquid from the mold, it is persuasive. The reference of Sato et al. (US2015/0076105) is updated to render the new ground of rejection in this office action.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742